990 F.2d 1266
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re WHITECLIFF DEVELOPMENT, INC., Debtor.Richard J. SPEAR, Trustee, Plaintiff-Appellant,v.ALBERT D. SEENO CONSTRUCTION COMPANY, Defendant-Appellee.
No. 91-16545.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1993.*Decided March 23, 1993.

Before GOODWIN, NOONAN and T.G. NELSON, Circuit Judges.


1
ORDER**


2
On the basis of the opinion by United States District Judge Eugene F. Lynch on August 28, 1991, the judgment in favor of Appellee Albert D. Seeno Construction Company is AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3